309 S.E.2d 515 (1983)
In the Matter of the Will of Vilna V. BAITY, Deceased.
No. 8222SC1316.
Court of Appeals of North Carolina.
December 6, 1983.
*516 White & Crumpler by William E. West, Jr. and Craig B. Wheaton, Winston, Salem, for the propounders, appellees.
Brock & McClamrock by Grady L. McClamrock, Jr., Mocksville, for the caveators, appellants.
HEDRICK, Judge.
Caveators assign error to the court's decision to set aside the judgment incorporating the Family Settlement Agreement. They contend that the court's order was unsupported by appropriate findings and conclusions.
Although the propounders' motion for relief from the judgment was made pursuant to Rule 60(b)(1), (2), and (6), North Carolina Rules of Civil Procedure, the order of the trial judge does not specify the rule pursuant to which he purported to act. Because *517 the judge found there was "newly discovered evidence" and ordered a new trial, we assume he acted pursuant to Rule 60(b)(2). We believe, and the propounders concede in their brief, that the discovery of the 1968 paperwriting is not "newly discovered evidence" within the meaning of Rule 60(b)(2). We thus hold that the court's action in setting aside the judgment dated 30 July 1981 and ordering a new trial on the grounds of newly discovered evidence was clearly erroneous. We further believe it clear that, under the circumstances of this case, Rule 60(b)(1) has no application, nor does it appear that Judge DeRamus based his ruling on "mistake, inadvertence, surprise, or excusable neglect." We thus turn to a consideration of the application of Rule 60(b)(6) to the facts of this case.
Caveators contend that the judgment dated 30 July 1981 is properly characterized as a consent judgment, and that any attack on the judgment is thus governed by the special rules that have developed regarding consent judgments.
A consent judgment has been defined by this court as "the contract of the parties entered upon the records of a court of competent jurisdiction with its sanction and approval." Blankenship v. Price, 27 N.C.App. 20, 22, 217 S.E.2d 709, 710 (1975). Because a consent judgment incorporates the bargained agreement of the parties, such a judgment may be attacked only on limited grounds: "It cannot be . . . set aside except upon proper allegation and proof that consent was not in fact given or that it was obtained by fraud or mutual mistake, the burden being upon the party attacking the judgment." Id. When parties seek to attack a consent judgment on the basis of mutual mistake by way of a motion in the cause, Rule 60(b)(6) controls. See N.C.Civ.Prac. & Proc. (2d Ed.), Sec. 60-11.
The judgment in the instant case, incorporating the bargained-for settlement agreement of the parties, is clearly a consent judgment. Because the record reveals neither evidence nor allegation of fraud or lack of consent, we turn our consideration to propounders' contention, contained in their brief, that the consent judgment was the product of mutual mistake.
Our Supreme Court discussed the doctrine of mutual mistake at some length in Financial Services v. Capitol Funds, 288 N.C. 122, 217 S.E.2d 551 (1975):
[A] contract may be avoided on the ground of mutual mistake of fact where the mistake is common to both parties and by reason of it each has done what neither intended. . . . Generally speaking. . . in order to affect the binding force of a contract, the mistake must be of an existing or past fact which is material; it must be as to a fact which enters into and forms the basis of the contract, or in other words, it must be of the essence of the agreement, the sine qua non, or, as is sometimes said, the efficient cause of the agreement, and must be such that it animates and controls the conduct of the parties.
Id. at 135-36, 217 S.E.2d at 560 (citations omitted).
Propounders contend the lack of knowledge of the existence of the 1968 paperwriting purporting to be a will prepared by Vilna Baity was a mutual mistake of the parties that supports the judge's order setting aside the consent judgment. We do not agree. While the existence of the 1968 paperwriting might have been an unknown fact, common to all parties to the caveat proceeding, this fact was not material. The parties' lack of knowledge of such a will did not form the basis of the consent judgment and did not motivate or control their conduct in entering into the agreement to settle the caveat proceeding by the consent judgment embodying the Family Settlement Agreement. The consent judgment was clearly and unmistakably the product of the agreement of the parties when the jury reported that it was "deadlocked" and could not reach agreement regarding the issues submitted to it in the caveat proceeding.
Even if we assume, as propounders contend, that the existence of the 1968 paperwriting *518 was a material fact, and that propounders would never have entered into the Family Settlement Agreement had they known of the document, their assumption to the contrary was at most a unilateral mistake. The existence or non-existence of the 1968 paperwriting was of no consequence to the caveators and did not motivate their consent to the agreement. "A unilateral mistake, unaccompanied by fraud, imposition, undue influence, or like oppressive circumstances, is not sufficient to avoid a contract or conveyance." Id. at 136, 217 S.E.2d at 560.
Because the evidence is insufficient as a matter of law that the Family Settlement Agreement was based on mutual mistake as to a material fact, we hold that the court's findings and conclusions do not support the order setting aside the consent judgment entered 30 July 1981.
Caveators also argue that "the court erred in failing to award attorney's fees as a part of the court costs at the hearing to set aside the family settlement agreement." The record reveals that the court's refusal to award attorney's fees was based on its decision to postpone any award until the matter was retried. N.C.Gen.Stat. Sec. 6-21(2) provides that the court may allow costs against either party or apportion costs, in its discretion, in caveat proceedings and certain other related matters. Since we have held that the court erred when it set aside the judgment incorporating the Family Settlement Agreement and ordered a new trial, and since we have directed that the consent judgment be reinstated, the trial court was without authority in the instant case to order the payment of attorney's fees as a part of the costs of the caveat proceedings. The court, the caveators, and the propounders were and are bound by the consent judgment.
The result is: the order appealed from is vacated and the cause is remanded to the Superior Court for entry of an order reinstating the consent judgment and Family Settlement Agreement.
Vacated and remanded.
WHICHARD and BECTON, JJ., concur.